Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Comments

Based upon the most recently submitted amendment and remarks, the examiner notes the claimed acoustic component, relative to the claimed camera, plurality of openings, and the sound passages formed therebetween, and the claimed housing is read as enabled by the structures shown in figures 5-7.

The examiner notes prior art to Jongseok (US 20140370937 Al) which discloses an audio passageway relative to a speaker and camera within a smartphone (Fig. 5B), however the prior art does not disclose the relative structure of the claimed elements cited in the first examiner's comment above.

	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.10/979794. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims:
 the same housing recited in claim 1 of the application; 
where the patent recites (in claim 1) the camera, and where the image sensor facing in the first direction (out of the front cover) inherently is positioned such that wherein a lens barrel of the camera, when viewed in a first direction perpendicular to the front cover, is substantially centered with respect to a second direction pa to a top edge of the side frame, where the top edge of the side frame is by definition adjacent to the top edge of the front cover, where, since the camera is facing out of the front cover, the lens barrel must be substantially centered going into the front cover relative to the direction towards the upper edge of the front cover/top edge of the side frame so that it can face out from the front cover;
where the patent recites (in claim 1) the acoustic component generating sound into the same two passageways as recited by the application;
where the patent recites in claims 1 that passageways (incl. a first passageway) lead to openings where the openings are disposed between an edge of the peripheral portion/side frame and the camera(incl. the lens barrel), then the passageways including the first passageway must be located between the lens barrel/camera and the left or right edge of the side frame since they connect to the openings, where the passageways claimed in claims 1,6,11,12 as enabled by the passageways required for the device shown in figs. 7,11,12,19,20 of the patent comprise portions that are located between the lens barrel/camera and a left edge or a right edge of the side frame to be substantially off-center with respect to the second direction in order to couple to the claimed openings.
Where the first sound passage is claimed in broader fashion in the application claim 1 than the same first sound passage claimed in the patent claim 1.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lens barrel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Allowable Subject Matter

Claims 1-15 would be allowable over the prior art of record assuming the double patenting rejection is overcome with a terminal disclaimer and the 112 rejection is resolved without significantly changing the scope of the claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
August 26, 2022

	
	
	
–